Citation Nr: 0400560	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002, administrative decision by a VA 
Regional Office (RO).  


FINDINGS OF FACT

1.  In an administrative decision dated in July 1970, the 
appellant's claim of entitlement to basic eligibility for VA 
benefits was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence received since the July 1970 decision is so 
significant, either by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the appellant's claim.

3.  The National Personnel Records Center (NPRC) has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

4.  The NPRC has further certified that the NA Form 13038, 
Certification of Military Service, submitted by the appellant 
was not issued by the NPRC and is not considered as valid 
service in the Philippine Army.


CONCLUSIONS OF LAW

1.  The July 1970 decision which denied entitlement to basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the July 1970 decision is new and 
material, and the appellant's claim of entitlement to basic 
eligibility for VA benefits has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  The criteria of "veteran" for the purposes of 
entitlement to VA benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 
3.9, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that before this claim was 
filed, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the claim to establish legal entitlement to 
VA benefits, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision on the appellant's appeal at this time, 
as all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  

Through the administrative determination, Statement of the 
Case, Supplemental Statement of the Case, and other 
correspondence and communication from the RO, the appellant 
has been notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence which would 
substantiate his claim, and the evidence which has been 
considered in connection with his appeal.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claim and 
he has been provided ample opportunity to submit information 
and evidence.  

Moreover, in the Supplemental Statement of the Case as well 
as other communications from the RO, the appellant was 
advised as to what information he should provide and what 
information VA would obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing. 

Additionally, the RO has obtained recertification of the 
appellant's service based on the additional evidence which 
has been received since the July 1970 administration 
determination.  The Board notes that the appellant has not 
identified, and the record does not otherwise indicate, that 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim has not been obtained.  

Upon consideration of the foregoing, the Board finds that the 
appellant is not prejudiced by the Board's consideration of 
his claim at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Analysis

A review of the claims file reveals that a claim by the 
appellant for entitlement to basic eligibility to VA benefits 
was denied in July 1970 based on a July 1970 certification 
from the service department that the appellant did not have 
qualifying military service for VA benefit purposes.  A 
timely notice of disagreement was not received to initiate an 
appeal, and that decision therefore became final.  
38 U.S.C.A. § 7105(c).  Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In this regard, 
the Board notes that the new and material evidence analysis 
applies to the reopening of claims that were originally 
disallowed because the claimant's veteran status was not 
established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000).

New and material evidence is defined by regulation.  See 
38 C.F.R. §  3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were amended in August 2001.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  The amended 
version, however, is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service are included for 
compensation benefits.  38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In addition, service department findings are binding on VA 
for purposes of establishing service in the United States 
Armed Forces.  Id.

The appellant's claim was originally denied in July 1970 
based on a July 1970 determination from the Adjutant General 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

The appellant reapplied for benefits in June 1999, and 
submitted duplicates of previously considered documents as 
well as a May 14, 2001, Certification of Military Service, 
from the National Archives and Records Administration, which 
indicates that the appellant, identified with a middle 
initial V, had honorable service with the Army of the United 
States from April 7, 1945, to May 23, 1946.  In this regard, 
it is noted that, during his April 2003 personal hearing 
before a hearing officer at the RO, the appellant testified 
that this document incorrectly identifies his middle initial 
as V rather than U.  Accordingly, the prior attempt to 
certify his status as a veteran was correctly conducted using 
the middle initial U.  

In addition, the appellant also submitted a November 1979 
Certification from the Philippine Veterans Affairs Office 
which certifies that the appellant is a veteran of World War 
II/Philippine Revolution and he served with the 16th MP Co 
Military Police Command.  

The Board finds that the appellant has submitted new and 
material evidence.  The evidence submitted subsequent to the 
July 1970 rating decision now indicates that the appellant 
served with the Army of the United States.  The Board finds 
this evidence is so significant that it must be evaluated in 
order to properly evaluate the claim.

As the appellant has submitted new and material evidence the 
Board will now review the claim on a de novo basis.  The 
appellant is not prejudiced by the Board's de novo review of 
the claim, as he already has had the benefit of de novo 
review by the RO, and as no further development is indicated.  
Moreover, inasmuch as the RO submitted the new evidence to 
obtain a new certification of the appellant's status as a 
veteran, the RO treated the appellant's submission as new and 
material evidence.

Based on the record, the Board finds that the appellant's 
claim must be denied on the merits.  In May 2001, Senator 
Boxer provided the appellant with a July 2000 certification 
from NPRC which stated that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  Similarly, in October 2002, NPRC notified the 
RO that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Significantly, NPRC further certified that the NA Form 13038, 
Certification of Military Service, submitted by the appellant 
was not issued by the NPRC and is not considered as valid 
service in the Philippine Army.  The service department 
record is controlling, and the other information supplied by 
the appellant cannot change the negative certifications.

In sum, the Board concludes that the appellant did not have 
the requisite service in the Armed Forces of the United 
States which would form a basis for eligibility for VA 
benefits.  In the absence of such, the appellant is not a 
"veteran" for the purpose of the laws administered by VA, 
and he does not have basic eligibility for VA benefits.  See 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000) [qualifying 
service is a prerequisite for eligibility for VA benefits].


ORDER

New and material evidence to reopen the claim for basic 
eligibility for VA benefits having been received, the 
application to reopen the claim is granted.

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



